DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "the transition area" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is believed the noted objection should simply be corrected with “a” in place of “the”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2, 3 and 5, the examiner firstly notes that applicant uses the language “the major axis”, which lacks proper antecedent basis.  This can be corrected with –a major axis--.   However, the claims further define the sample injector relative to the path of a laser beam.  The claim from which 2, 3 and 5 depends is a cuvette for use in an optical flow cytometer.  The examiner is unsure how defining a cuvette relative to a laser beam path structurally defines the cuvette itself.  Instead it seems like a limitation that is constructed as intended use, and thus not limiting beyond the prior art needing to be capable of the intended use.  Further it is unclear if applicant is intending to claim a cuvette or possibly a flow cytometer based on the limitations. As a laser could be added to the independent claim and then tied in with claims 2, 3 and 5 to form a structurally limiting system, but not just the device of a cuvette.  For examination the examiner is interpreting the limitations as intended use and the prior art only needs be capable of the intended use.    
As to claim 4, the examiner firstly notes that the sample injector of claim 1 is specifically defined in particular location.  It is thus not structurally clear in claim 4, if the more than one injector is positioned in direct contact with, near, or at any location within the cuvette.  Thus it is found to be essential for clarity to detail a structural location of the more than one injector being added to the cuvette.  For examination purposes the examiner is interpreting the more than one injector directly next to the primary injector as this is the only shown configuration in figure 5.
As to claim 5, the examiner finds the language “smaller and bigger axis” unclear.  The common nomenclature for ellipse axes is Major and Minor axes.  The examiner assumes applicant is referring to the Major axis as the “bigger axis” and the Minor axis as the smaller axis.  However, it is suggested that the common nomenclature be used in order to avoid unnecessary confusion about what axes applicant is referring to from an ellipse’s geometry. 
As to claim 7, the examiner is unclear as to what applicant is intending to structural require of a cuvette by stating that it is “connected to a flow cell”.  For example is it connected by being in the same room, by a tube, by an optical path?  The claim fails to in any manner describe what structurally links the two pieces together.  Further the limitation could potentially be interpreted as intended use again.  As it is simply using the cuvette with a flow cell which would form a connection.  For examination purposes the examiner is interpreting that any of the noted interpretations are covered by the unclear limitation. 
As to claim 9, the examiner is unclear how one can measure “simultaneously” at least one property of an element or cellular component.  As applicant seems to have composed a claim that requires at most the measurement of one thing, a property of an element or a property of a cellular component.  Thus the examiner is unsure what is simultaneously actually being done as only one measurement is required from the instant claim language.  As such the examiner is interpreting the claim to simply require the measurement of at least one of a property of the element or cellular component.
As to claim 10, the examiner is unclear as to what is meant by “in the injection element changeable compares”.  It is firstly noted that the language requires grammatical correction.  The examiner assumes applicant is attempting to state that the speed of the injection element is both modifiable in speed, and further is similar in speed (i.e. comparable) to that of the sheath fluid.  The examiner notes for compact prosecution if this interpretation is correct it should be also correct without the use of relative terms so that one of ordinary skill in the art is clear as to what speed the sample moves relative to the sheath fluid (i.e. how comparable the speeds are, or what variance in speed exists between them).  Lastly, instant claim 10 again states “the laser axis” which lacks antecedent basis and further is unclear as “the injector” also lacks clear antecedent basis.  The examiner is interpreting the injector is the sample injector.  As to the laser axis please review the remarks regarding claims 2, 3 and 5 as they apply as well here.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota et al. (U.S. Patent No. 11,262,292 B2).
As to claim 1, Ota discloses and shows in figure 6a labeled below, a cuvette for use in an optical flow cytometer, comprising: 
a cuboid sheath preparation area (labeled in figure 6a below) (page 11, ll. 60-65); 
a curved sample injection area with a rectangular cross section (labeled in figure 6a below) (col. 12, ll. 26-29 and ll. 63-66); 
a pyramidal shaped flow formation area (labeled in figure 6a below, 23E area) (col. 3, ll. 28-31); and 
a sample injector which is arranged in the transition area from the cuboid sheath preparation area to the curved sample injection area (labeled in figure 6a below, as the claim does not require that the injector be between the cuboid sheath preparation area and the curved sample injection area, just arranged in the transition area, i.e. an area the encompasses both areas).

    PNG
    media_image1.png
    788
    862
    media_image1.png
    Greyscale

 	As to claim 2, Ota discloses a cuvette, wherein the major axis of the sample injector is arranged perpendicular to the path of a laser beam (Abstract; where the limitation is interpreted as intended use and the prior art only need be cable of the intended use, as such it is found that Ota can be used in the manner claimed.  Please see MPEP 2114 (II)).
 	As to claim 3, Ota discloses a cuvette, wherein more than half of the sample injector is arranged perpendicular to the path of a laser beam (Abstract; where the limitation is interpreted as intended use and the prior art only need be cable of the intended use, as such it is found that Ota can be used in the manner claimed.  Please see MPEP 2114 (II)).
 	As to claim 6, Ota disclose a cuvette, wherein the sample injection area has a rectangular shape with a smaller and a bigger axis which is perpendicular orientated with respect to the path of a laser beam (explicitly shown in figure 6; col. 12, ll. 26-29; where the limitation is interpreted as intended use and the prior art only need be cable of the intended use, as such it is found that Ota can be used in the manner claimed.  Please see MPEP 2114 (II)).
 	As to claim 7, Ota discloses a cuvette, connected to a flow cell (Fig. 1; Abstract, ll. 1-9)
 	As to claim 8, Ota discloses an optical flow cytometer comprising a cuvette according to claim 1 (Fig. 1; Abstract, ll. 1-9, since applicant has failed to claim a single structure other than the cuvette, the limitation has been met by the prior art).
 	As to claim 9, Ota discloses a method of using an optical flow cytometer comprising the step of measuring simultaneously in vitro at least one property of an element or cellular component of a biological sample, wherein the at least one property is selected from the group comprising size, shape, internal granularity, maturity and corpuscular volume (col. 20, ll. 1-11).
 	As to claim 10, Ota discloses an optical flow cytometer comprising a cuvette, wherein the speed of the sample in the injection element changeable compares to the speed of the sheath fluid and the injector is perpendicular to the laser axis (col. 5, ll. 23-46; where since applicant has not clearly limited what “comparable” means, the claim limitation is found as met).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al.
As to claim 4, Ota does not explicitly disclose a cuvette, comprising more than one sample injector.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use additional sample injector ports, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ota with a cuvette, comprising more than one sample injector in order to provide the advantage of expected results in using multiple injection ports one can obviously inject either more samples or additional sample types into the same cuvette for increased versatility.  
 	As to claim 5, Ota does not explicitly disclose a cuvette, wherein the sample injection area is curved and elliptical with a smaller and a bigger axis which is perpendicular orientated with respect to the path of a laser beam.  
	However, the use of a sample injection area that is curved and elliptical with respect to a smaller and bigger axis is one of many possible shape configurations for flow channels well-known in the prior art.  Thus the shape lacking any criticality and unexpected result is one of many known shapes possible to be used to efficiently transmit sample fluid between two points.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Again as noted above, the limitation relative to a laser beam is intended use, and thus the prior art is being interpreted as capable of the intended use).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ota with a cuvette, comprising more than one sample injector in order to provide the advantage of expected results in using one of many shapes to efficiently transmit a fluid between two points along a desired path (i.e. one that can require an ellipse to reach the end point).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/           Primary Examiner, Art Unit 2886